           Case 1:19-cv-00327-JLT Document 59 Filed 03/22/21 Page 1 of 1



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JESUS VASQUEZ, by and through his             ) Case No.: 1:19-cv-0327 JLT
     guardian ad litem, CHRISTINA GARCIA,          )
12                                                 ) ORDER DISMISSING THE ACTION
                   Plaintiff,                      ) (Doc. 58)
13                                                 )
            v.                                     )
14                                                 )
     RICHLAND SCHOOL DISTRICT, et al.,             )
15                                                 )
                   Defendants.                     )
16                                                 )

17          The parties have stipulated to the action being dismissed with prejudice and with each side to

18   bear their own fees and costs. (Doc. 58) Thus, the action is DISMISSED WITH PREJUDICE, and the

19   Clerk of Court is DIRECTED to close this action.

20
21   IT IS SO ORDERED.

22      Dated:    March 21, 2021                             /s/ Jennifer L. Thurston
23                                                    UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
